Citation Nr: 0301579	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  02-02 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from May 1972 to June 1974.  
He died in February 2001; the appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  The Board notes that the June 
2001 decision included a denial of entitlement to 
Dependents' Educational Assistance.  Although the RO 
included that matter in the statement of the case issued 
in December 2001, the appellant has not expressed 
disagreement with the RO's denial of educational 
assistance benefits.  As such, the appellant has not 
properly placed such issue in appellate status, see 
38 C.F.R. §§ 20.200, 20.201, 20.302 (2002), and the Board 
has no jurisdiction to adjudicate the matter in question.  
Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the 
first instance is prejudicial to the appellant.  
VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999); cf. Marsh v. 
West, 11 Vet. App. 468 (1998); see also Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this instance the appellant is 
not prejudiced in that the matter in question has not been 
certified for appeal, the appellant has offered no 
argument or evidence pertinent to such matter, and there 
is not otherwise any indication that she is of the belief 
that such matter is in appellate status.  

The appellant testified before the undersigned sitting in 
Columbia, South Carolina, in July 2002; a transcript of 
that hearing is associated with the claims file.  A motion 
to advance this case on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
Supp. 2002) and 38 C.F.R. § 20.900(c) (2002).


FINDINGS OF FACT

1.  All information and evidence necessary for an 
equitable disposition of the issue decided herein have 
been obtained.

2.  The veteran did not serve in or in the vicinity of 
Vietnam and was not exposed to herbicides during active 
military service.

3.  During his lifetime the veteran was service-connected 
for tinea versicolor; he had no other adjudicated service-
connected disabilities.  

4.  The veteran died in February 2001.

5.  The immediate cause of the veteran's death was 
congestive heart failure, due to/as a consequence of renal 
failure, due to/as a consequence of diabetes.  No other 
significant conditions are identified as having caused or 
contributed to his death.

6.  Cardiovascular disease, renal disease and diabetes 
mellitus were first manifested many years after service 
and are not causally related to the veteran's period of 
active service.

7.  No disability of service origin caused or contributed 
to the veteran's death.


CONCLUSION OF LAW

Disability which caused or contributed substantially or 
materially to cause the veteran's death was not incurred 
in or aggravated as a result of the veteran's active 
service, nor may its incurrence or aggravation be presumed 
based on the veteran's service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1310 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the veteran's 
demise.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  Where a 
veteran served for at least 90 days during a period of war 
or after December 31, 1946, and cardiovascular disease, 
renal disease or diabetes mellitus are manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge 
from military service, when all of the evidence 
establishes that such disease was incurred in service.  
38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-
103, 115 Stat. 976 (2001).  This law made substantive 
changes to 38 U.S.C.A. § 1116 pertaining to presumption of 
service connection for diseases associated with exposure 
to certain herbicide agents.  Effective January 1, 2002, a 
veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  See 66 Fed. Reg. 23168 (May 8, 2001) (to be 
codified at 38 C.F.R. §§ 3.307, 3.309).  Service in the 
Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements 
of 38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
certain respiratory cancers, and soft tissue sarcoma.  
38 C.F.R. § 3.309(e).  VA's Secretary has determined that 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a 
presumption of service connection is warranted.  
See Notice, 61 Fed. Reg. 414421 (1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant. 38 
U.S.C.A. § 5107 (West Supp. 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on 
its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the appellant's appeal, the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  
For the purposes of this decision, the Board will assume 
that the VCAA and the implementing regulations, to include 
the notice and duty to assist provisions, are applicable 
to this claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect 
when the appellant's claim was most recently considered by 
the RO.  The record reflects that in the June 2001 rating 
decision and the December 2001 statement of the case the 
appellant was informed of the requirements for the benefit 
sought on appeal, the evidence considered by the RO, and 
the reasons for its determination.  In a letter dated in 
September 2002, the appellant was advised that VA was 
undertaking additional development relevant to her claim.  
The letter informed her of the assistance she should 
provide in obtaining evidence and information in support 
of the claim.  Thereafter, the appellant submitted 
additional medical records and the claims file also 
reflects that service personnel and medical records have 
been associated with the claims file.  A report of contact 
dated in December 2002, notes that the appellant reported 
having submitted all records of psychiatric 
hospitalization in May 1973 and that no other records 
pertinent to such treatment were available.  Neither the 
appellant nor her representative later  identified any 
additional evidence or information which could be obtained 
to substantiate the claim.  In fact, in a report of 
contact dated in January 2003, the appellant specifically 
stated that she had provided all available evidence and 
had no further information to submit.  Accordingly, the 
Board is satisfied that VA has complied with both the 
notification, see Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and duty to assist requirements of the VCAA and 
the implementing regulations.

Factual Background

Service medical records are negative for diagnosed 
cardiovascular disease, renal disease or diabetes 
mellitus.  Service records do reflect note of a systolic 
murmur, found in May 1973, without further diagnostic 
impression of any chronic cardiac disability.  Service 
records further include note that in May 1973 the veteran 
underwent evaluation for symptoms to include a history of 
violent thoughts and/or episodes and periodic confusion.  
The veteran indicated an inability to recall the periods 
of time he was absent without leave from his military duty 
station.  Diagnostic testing to rule out a possible 
seizure disorder was accomplished.  Electroencephalogram 
was normal.  Clinical entries include note of the 
veteran's report of having been on "acid" recently and 
having had a past history of an overdose after a friend 
was killed.  After testing and clinical evaluation the 
diagnoses were acute anxiety reaction with marked 
withdrawal and a possible dissociative reaction.  Service 
records also reflect treatment for a rash, later diagnosed 
as tinea versicolor; service connection was in effect for 
such disability during the veteran's lifetime.

Service personnel records show the veteran to have served 
with the United States Navy.  He was assigned to the 
U.S.S. L. Y. Spear in late 1972 and to the U.S.S. 
Independence from approximately September 1973 to 
May 1974.  Service personnel records document the 
veteran's duty assignment to Norfolk, Virginia; Fort 
Jackson, South Carolina; Charleston, South Carolina; and 
Orlando, Florida.  Department of Defense Form 214 
indicates that the veteran did have approximately one year 
of sea service and that he was awarded the National 
Defense Service Medal.  That form also reflects multiple 
periods of time lost when the veteran was absent without 
leave from duty stations in the United States during 1972, 
1973 and 1974; he received various punishments for such 
offenses.

There is no competent medical evidence of diagnosed 
cardiovascular disease, renal disease or diabetes within 
the initial post-service year.  

In April 1977 the veteran was hospitalized on court order 
for behavior classified as psychotic.  He gave a history 
of in-service treatment with Thorazine, as well as having 
been treated earlier in April 1977 with Thorazine.  The 
diagnosis upon admission was anxiety neurosis, confirmed 
by hospitalization.  During hospitalization chest X-rays 
were normal, as was urinalysis and blood testing.  

The claims file contains records of VA outpatient 
treatment dated in the 1980s.  Such reflect treatment for 
vascular insufficiency, hemorrhoids and for psychiatric 
symptoms beginning in January 1982.  Records dated in 
January and April 1982 note the presence of a systolic 
ejection murmur, without diagnosed cardiovascular 
disability.  Diagnostic testing and clinical evaluation 
was not noted to reveal renal disease or diabetes 
mellitus.  An August 1983 report of VA hospitalization 
notes the veteran's chest was clear, with X-ray and 
electrocardiogram within normal limits.  Urinalysis and 
blood testing was also normal.  In 1983 and 1984 the 
veteran continued to receive treatment for vascular 
problems, as well as for skin problems diagnosed as tinea 
versicolor.  In October 1984 the veteran was specifically 
evaluated for atypical chest pain.  He had a regular heart 
rate and rhythm, without note of cardiac or renal 
problems.  Records dated later in 1984 note a diagnosis of 
hypertension.  In July 1986, the veteran complained of his 
heart fluttering at night with episodes of sharp chest 
pains.  There was a regular heart rate without murmur or 
gallop.  The diagnosis was palpitations.  In December 
1986, the veteran complained of difficulty remembering 
things.  He also reported hearing voices.  A report of VA 
hospitalization from November to December 1986 shows 
diagnoses of depressive disorder, personality disorder, 
seizure disorder, hypertension, Buerger's disease, a 
history of angina, rectal bleeding and obesity, as well as 
a history of substance abuse.  Physical examination was 
stated to be unremarkable, with note of a systolic 
ejection murmur.  Electrocardiogram was normal.  
Urinalysis was normal except for some trace protein.  At 
discharge the veteran was considered competent, and 
indicated understanding as to his medical condition and 
required action.  Records dated in 1987 reflect diagnoses 
of bipolar disorder for which the veteran was taking 
medication.  A record dated in March 1987 notes sclerotic 
heart disease.  Entries dated in April 1987 indicate the 
veteran was oriented and alert.  

At the time of an April 1996 VA examination for aid and 
attendance/housebound benefits, the veteran was noted to 
experience general weakness, not requiring aid and 
assistance.  

A report of VA hospitalization from October to November 
1996 notes diagnoses of peripheral vascular disease and 
chronic deep venous thrombosis.  Also noted was a wound 
infection, a non-healing ulcer on the toe and diabetes 
mellitus.  During hospitalization the veteran was treated 
with Coumadin therapy.  

The veteran appeared unaccompanied for a December 1996 VA 
examination for aid and attendance/housebound benefits.  
The examiner noted the veteran to have diabetes mellitus, 
peripheral vascular disease and infection of a surgical 
wound.  

VA records dated in January 1998 reflect note of a history 
of the veteran having had bipolar disorder, with treatment 
by a private physician sometime prior to 1994.  The 
veteran was determined to be medically stable in January 
1998, without agitation, hostility, delusions, 
hallucinations, confusion, disorientation or intoxication.

At the time of a November 2000 VA examination for aid and 
attendance/housebound benefits, the examiner noted 
progressive right-sided weakness preventing the veteran 
from certain activities of daily living.  The veteran was 
noted to leave the house three times per week for 
dialysis.  

At the time of a January 2001 VA examination for aid and 
attendance/housebound benefits, the veteran was noted to 
have had a history of chronic renal failure and to have 
started a three-time-per-week course of dialysis in 
September 2000.   The veteran was described as wheelchair 
bound, accompanied to the examination by his spouse.  The 
examiner described the veteran as well-developed, well-
nourished, and in no apparent distress.  He was also noted 
to be alert and fully oriented.  The examiner noted that 
the veteran experienced weakness rendering him unable to 
walk or leave the house unassisted.  

The veteran died in February 2001.  The death certificate 
that the veteran died at his home.  The immediate cause of 
the veteran's death is stated as congestive heart failure, 
due to/as a consequence of renal failure, due to/as a 
consequence of diabetes.  No other significant conditions 
are identified as having caused or contributed to his 
death. 

The appellant testified before the undersigned in July 
2002.  At that hearing and in appeal correspondence she 
stated that the veteran had a lot of medical problems in 
his lifetime, to include a mental disorder.  She asserted 
that the veteran should have been service-connected for 
bipolar disorder, first shown during service, and that due 
to his mental disorder he was not able to properly take 
care of his medical problems.  The appellant described the 
veteran as at times aggressive and violent, and also 
reported he would sometimes not be able to comprehend 
information, or to follow through on recommended medical 
courses of action.  She indicated she had a lot of trouble 
getting him to go to dialysis.  She also reported problems 
getting the veteran to take his insulin.  She indicated 
the veteran was seen for a heart murmur while in service, 
but that diabetes and kidney problems developed after 
service.  She gave a history of the veteran having 
received psychiatric treatment in the 1980s for a bipolar 
condition and also went to private physicians for his 
heart and kidney problems within the two years prior to 
his death.  She further testified that information 
relevant to where the veteran's ships were during service 
was classified, but conceded there was no evidence that he 
was ever actually in or near Vietnam.

Analysis

The Board first emphasizes that the issue of whether a 
disability of service origin caused or contributed to the 
veteran's death involves opinions as to medical diagnosis 
and/or causation.  Therefore, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As the record does not reflect that the appellant 
herself possesses a recognized degree of medical 
knowledge, her own assertions as to a causal link between 
the veteran's physical or mental problems, active Naval 
service, and his death are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As set out above, during his lifetime the veteran was 
service-connected for tinea versicolor.  The appellant 
does not contend and the evidence does not suggest any 
nexus between such and the veteran's death.

The Board thus continues to consider the disabilities 
specifically identified as having caused the veteran's 
death:  congestive heart failure, renal failure and 
diabetes mellitus.  Service records are completely 
negative for note of either renal disease or diabetes 
mellitus and the appellant herself has stated that such 
were, to her knowledge, only manifested after service.  
Although service records indicate the presence of a heart 
murmur, there is post-service medical evidence both 
confirming and refuting the presence of such.  In any 
case, the medical evidence of record during service and 
for approximately a decade after service is negative for 
any diagnosed cardiac disability.  There is, in short, no 
evidence of diagnosed diabetes mellitus, renal disease or 
cardiac disease during service, see 38 C.F.R. § 3.303(a), 
or within the initial post-service year so as to warrant 
entitlement to presumptive service connection.  See 
38 C.F.R. §§ 3.307, 3.309.  The Board also notes that no 
competent medical professional has related the fatal 
congestive heart failure, renal failure or diabetes 
mellitus directly to the veteran's period of active Naval 
service.  38 C.F.R. § 3.303(d).

The appellant's appeal centers on two arguments.  She 
first claims that the veteran developed a psychiatric 
disability, first manifested during active service and 
continuing thereafter.  She argues that service connection 
is warranted for such, and, moreover, that due to his 
altered mental state he was noncompliant with his 
recommended medical treatment, particularly for diabetes 
mellitus.  She argues that such noncompliance resulted in 
his death.  She alternately claims entitlement to 
presumptive service connection for diabetes mellitus, 
based on the veteran's service during the Vietnam war 
period.  She argues that as the location of the veteran's 
ships was confidential there is no way to positively 
determine the veteran was not in or around Vietnam during 
service.

The Board will first address the allegation that 
psychiatric impairment prevented the veteran from properly 
taking care of his medical problems, thus resulting in his 
death.  This argument is unsupported with the exception of 
the appellant's own lay assertions.  As stated, she 
herself is not competent to establish the requisite nexus 
between psychiatric disability and either service or the 
veteran's death.  

A review of the claims file reveals that the veteran 
appears to have been competent and to have functioned both 
occupationally and socially for many years following 
service despite any ongoing psychiatric problems.  Even 
were the veteran's psychiatric problems (most recently 
diagnosed as bipolar disorder) to be assumed to be related 
to his period of Naval service, however, there is no 
competent evidence that any psychiatric symptoms caused or 
contributed to the veteran's death.  The death certificate 
specifically identifies diseases determined to have caused 
the veteran's death, without inclusion of any psychiatric 
diagnosis.  In this regard the Board further emphasizes 
that reports of VA aid and attendance/housebound 
examinations dated from the late 1990s up to just before 
the veteran's death, consistently focus on the veteran's 
lower extremity weakness as the reason for his functional 
limitations.  Such reports do not identify any mental 
incapacity or any problems with medical compliance.  
Moreover, such examination reports, as well as testimony 
provided by the appellant during the course of this 
appeal, reflect that the appellant herself took care of 
the veteran towards the end of his life and that she 
herself brought him to his dialysis and helped him to take 
his required medications.  Finally, the Board must also 
point out that although records note the veteran's history 
of psychiatric problems in the 1970s and 1980s, no 
competent professional expressed the need for any 
psychiatric treatment or even suggested an impairment in 
the veteran's competency or ability to take care of 
himself by reason of psychiatric symptomatology.  To the 
contrary, the recent VA examination reports describe the 
veteran as fully oriented, alert, and even include the 
determination that he was competent for VA purposes.  
There is, in short, no objective competent evidence that 
the veteran's psychiatric symptoms impacted his ability to 
take care of his various medical problems and that, in 
turn, such lack of ability to follow medical protocol 
caused or even hastened his death.

The Board will next address the appellant's argument that 
presumptive service connection is warranted for diabetes 
mellitus based on exposure to Agent Orange in service.  
Service medical and personnel records show no service in 
the Republic of Vietnam.  The duty stations listed are all 
in the United States, with note that the veteran's 
assigned ship would relocate between locations in the 
United States.  Additionally, the veteran received no 
service awards indicative of service in Vietnam and there 
is no other evidence that the veteran was in the 
territorial waters off the Republic of Vietnam.  Certainly 
there is no official military proof or even anecdotal 
reports that the veteran had duty in the Republic of 
Vietnam itself, even temporarily.  As such, the Board 
finds that the evidence does not demonstrate that the 
veteran served in Vietnam and he is not presumed to have 
been exposed to Agent Orange or other herbicides during 
his Naval service.  Nor is there evidence of actual 
herbicide exposure coincident with his active service 
period.  Thus, although diabetes mellitus is a presumptive 
disease in herbicide-exposed veterans, service connection 
for diabetes on a presumptive basis pursuant to 
38 U.S.C.A. § 1116 is not warranted in this case.  
Finally, there is no competent opinion relating diabetes 
mellitus, first shown many years after discharge, to the 
veteran's period of service.  38 C.F.R. § 3.303(d).

The Board has carefully sympathetically reviewed the 
appellant's arguments and the complete evidentiary record 
and has considered the applicability of the benefit of the 
doubt doctrine.  However, the preponderance of the 
evidence is against a finding that any causal nexus exists 
between the disabilities shown to have caused the 
veteran's death and his period of Naval service.  
Accordingly, the benefit-of-the doubt doctrine is not 
applicable in the instant appeal and the claim must be 
denied.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	N. R. Robin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

